  
 
 
 
DIRECTV U
.
S
.
 
DIRECTTV HOLDINGS
 
 
 
 
 
545
 
 
359 NLRB No. 54
 
Direc
TV U.S. DirecTV Holdings, LLC 
and
 
Intern
a-
tional Association of Machinists and Aerospace 
Workers, District Lodge 947, AFL

CIO.  
Case 
21

CA

039546
 
January 25, 2013
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
On December 13, 2011
, Administrative Law Gerald A. 
Wacknov issued the attached decision.  The Respondent 
filed exceptions and a supporting brief, the Acting Ge
n-
eral Counsel filed an answering brief, and the Respon
d-
ent filed a reply brief.  The Acting General Counsel filed 
lim
ited exceptions and a supporting brief and the Char
g-
ing Party filed cross
-
exceptions and a supporting brief.  
The Respondent filed an answering brief.
 
The National Labor Relations Board has considered 
the decision and the record in light of the exceptions 
and 

d-
ings,
1
 
and conclusions and to adopt the recommended 
Order as modified and set forth in full below. 
 
In this case, we address allegations that the Respon
d-
ent maintained five unlawful work rules. 
 
We agree with 
the judge that four of the rules are unlawful, and we fu
r-
ther agree that the Respondent did not repudiate them.  
We discuss each of the rules below, along with the a
p-
propriate remedy.
2
  

finding, with which
 
we agree, that the Respondent u
n-
lawfully discharged employee Gregory Edmonds b
e-
cause of his union activity.  
 
A.  Work Rules
 
The judge fou
nd that the four rules at issue

two pr
o-

and two corporate poli
cies maintained by the Respondent 
on its intranet system

were unlawful because emplo
y-
ees would reasonably construe them as prohibiting Se
c-
tion 7 activity.  See 
Hyundai America Shipping Agency
, 
                                        
                  
 
1
 


s-

r-
ance of 
all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
2
 
We agree with the jud

m-

decision in 
Register
-
Guard
,
 
351 NLRB 1110 (2007), enfd. in part sub 
nom. 
Guard Publishing v. NLRB
, 571 F.3d 53 (D.C. Cir. 2009).  The 
Acting Gen
eral Counsel, joined by the Charging Party, asks the Board 
to revisit its decision in 
Register
-
Guard
.  Chairman Pearce and Member 
Griffin question whether 
Register
-
Guard
 
was correctly deci
d
ed, but 
they decline to address the issue in this case.  
 
357 NLRB 
860, 861
 
(2011); 
Lutheran Heri
t
age
 
Village
-
Livonia
, 34
3 NLRB 646, 647 (2004).
3
  
The policies pos
t-

all its employees nationwide, while the handbook prov
i-

home se
r
vices employees (installers) who work a
t more 
than 110 locations nationwide.  Although the Respondent 

w-
ful, it has presented no alternative construction or inte
r-
pretation of the rules, focusing instead on its purported 
repudiation of them.
  
As explained b
e
low, we agree with 
the judge that the rules were unlawful and that the R
e-
spondent failed to repudiate them.
 
1. Restrictions on employee communication with
 
the media
 

n-

 


e-

4
  
It is settled that Section 7 of the Act encompasses 
employee communications about labor disputes with 
newspaper reporters.  See 
Valley Hospital Medical Ce
n-
ter
, 351 NLR
B 1250, 1252 (2007), enfd. sub nom. 
Nev
a-
da Service Employees
, Local 1107 v. NLRB
, 358 Fed. 
Appx. 783 (9th Cir. 2009); 
Hacienda de Salud
-
Espanola
, 
317 NLRB 962, 966 (1995).  Employees would reason
a-
bly construe the unequivocal language in the Respon
d-

le as prohibiting any and all such protected co
m-
munications to the media regarding a labor dispute.  In 
accord with precedent, we regard it as signi
f
icant that the 
rule makes no attempt to distinguish unprotected co
m-
munications, such as statements that are
 
maliciously 
false, from those that are protected.
5
  
See 
Valley Hospital 
Medical Center
, 351 NLRB at 1252

1253; accord: 
Cintas Corp. v. NLRB
, 482 F.3d 463, 469 (D.C. Cir. 
                                        
                  
 
3
 
The Boa
rd does not read particular phrases in a rule in isolation 
from the overall rule language.  See 
Lutheran Heritage
 
Village
-
Livonia
, 
supra at 646.  We have considered the overall language of the rules at 
issue.  
 
4
 

munications and Repr
e-
senting DIRECTV.  To ensure the company presents a united, co
n-
sistent voice to a variety of audiences, these are some of your respons
i-
bil
i
ties related to communications . . . .
 
Do not contact the media, and 
direct all media inquiries t
o the Home Services Communications d
e-
partment. . . . If law enforcement wants to interview or obtain info
r-
mation regarding a DIRECTV employee, whether in person or by tel
e-
phone/email, the employee should contact the Security department in El 
Segundo, Calif
., who will handle contact with law enforcement age
n-

full text of the rule is set forth in Appendix D to this decision.
 
5
 
For example, the rule addresses permissible employee engagement 


employee engagement in Sec. 7 activity.  Nor is clarification offered to 
employees by the rule as a whole.  It broadly addresses communic
a-
tions but remains silent on whether an employee i
s impermissibly re
p-
resenting DIRECTV under the rule when engaged in Sec. 7 activity.  
 
 546
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 

made no effort in its rule to d
istinguish [S]ection 7 pr
o-
tected behavior from violations of co
m

The Board has consistently found similar rules barring 
employee media communications to be overbroad and 
unlawful.  E.g., 
HTH Corp.
, 356 NLRB 
1397, 1398, 
1421
 
(2011), enfd. 693
 
F.3d 1051 (9th Cir. 2012); 
Trump 
Marina Casino Resort
, 355 NLRB 585 (2010) (incorp
o-
rating by refe
r
ence 354 NLRB 1027 (2009)), enfd. 435 
Fed. Appx. 1 (D.C. Cir. 2011); 
Leather Center, Inc.
, 312 
NLRB 521, 525, 528 (1993).  Accordingly, we agree 
with the jud

d-
book provision 3.4 is unlawful.  
 

r-


contact or 
comment to any media about the company 
unless pre
-

6
  
As the 
Board explained in 
Brunswick Corp

e-
quires employees to secure permission from their e
m-
ployer as a precondition to engaging in protected co
n-
certed 

n-

(citing 
Enterprise Products Co.
, 265 NLRB 544, 554 
(1982)); accord: 
Trump Marina Casino
, 355 NLRB at 
585 (incorporating by reference 354 NLRB at 1029 fn. 
3);
 
Teletech Holdings, Inc
., 333 NLRB 402, 403 (2001).  
As explained above, Section 7 protects employee co
m-
munications with the media concerning labor disputes.  

covers any contact with the media, and thus
 
would re
a-
sonably lead employees to conclude that it applies to 
protected communications concerning labor disputes.  

n-

n-
strued as barring expression to 
the media of any emplo
y-
ee disagreement with the Respondent over wages, hours, 
and other terms and conditions of employment.
7
  
 
2.  Restriction on employee communication with
 
NLRB agents
 

d-
book provision sect

wants to interview or obtain information regarding a 
                                        
                  
 
6
 

direct all media inquiries to a member of the Public Relations team, 
without exception.  Employees sho
uld not contact or comment to any 
media about the company unless pre
-
authorized by Public Relations.  
These rules are in place to ensure that the company communicat[e]s a 
consistent message and to ensure that proprietary information is not 

 
7
 
The
 
broad language of the rule precludes any reasonable inference 
by employees that the preauthorization requirement is limited to propr
i-
etary information. 
 
DIRECTV employee, whether in person or by tel
e-
phone/email, the employee should contact the security 
department in El Segundo, Calif., who will handle co
n-
tact with la
w enforcement agencies and any needed c
o-


rule violates Section 8(a)(1).  
 
Section 8(a)(4) of the NLRA protects employees who 
file unfair labor pract
ice charges or who provide info
r-
mation to the Board in the course of a Board investig
a-
tion.  See 
NLRB v. Scrivener
, 405 U.S. 117, 122

124 

would lead reasonable employees to conclude that they 
would b

department before cooperating with a Board investig
a-


to the labor matter under investigation; indeed, 
that is 
essentially the role of the NLRB.  Further, we find that 
the rule is unlawfully broad insofar as it affects employee 
contacts with other law enforcement officials about wa
g-
es, hours, and working conditions.
8
 
 
In so finding, we acknowledge that an e
mployer may, 
in some circumstances, have a legitimate interest in 

n-
terview employees.  For example, an employer may wish 
to ensure that the employees have the opportunity to be 
represented by counsel durin
g such interviews.  The R
e-

n-
guish those situations from protected employee contacts 
with Board agents or other law enforcement officials.  
 
Even if the Respondent here did not intend the rule to 
exten
d to protected communications, that intent was not 
sufficiently communicated to the employees.  It is settled 
that ambiguity in a rule must be construed against the 
respondent
-
employer as the promulgator of the rule.  See 
Lafayette Park Hotel
, 326 NLRB 824
, 828 (1998) (even 
if rule not intended to reach protected conduct, its lawful 

y-

 
3.  Confidentiality rules
 

e


i-


                                        
                  
 
8
 
See, e.g
., T & W Fashions
, 291 NLRB 137, 137 fn. 2 (1988) (Sec. 

in investigative meetings with the 
U.S. Department of Labor); 
Squier Distributing Co.,
 
276 NLRB 1195, 

with the local sheriff in connection with their suspicion that a manager 
was embezzlin
g company funds), enfd. 801 F.2d 238 (6th Cir. 1986). 
 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
547
 
 
 
 
 

9
  
Further, the rule e
xpressly i
n-


10
  
The explicit prohibition on releasing information co
n-


ld reasonably be unde
r-
stood by employees to restrict discussion of their wages 
and other terms and conditions of employment.  See, e.g., 
Flex Frac Logistics, LLC
, 358 NLRB 
1131, 1131
 
(2012) 
(unlawful confidentiality rule prohibited revealing i
n-

elated to . . . personnel information and do
c-

Cintas Corp. v. NLRB
, 482 F.3d at 
468

469 (explaining that confident
i
ality rules that by 

n
cerning 

11
  
In those circu
m
s
tances, the 

n-

i

other listed items cannot save it from co
n
demnation.
12
  
Finally, because the rule does not exempt protected 
communications with third p
arties such as union repr
e-
sentatives, Board agents, or other gover
n
mental agencies 
concerned with workplace matters, e
m
ployees would 
reasonably interpret the rule as prohibiting such comm
u-
nications, making the rule unlawful for that re
a
son as 
well.  See 
Tr
inity Protection Services
, 357 NLRB 
1382, 
                                        
                  
 
9
 
The rule provides, in pertinent part:  

Never discuss details about 
your job, company business or work projects with anyone outside the 
company, especially in public venues, such as seminars and conf
e
r-
ences, or via online posting or information
-
sharing forums, such as 
mailing lists, websites, blogs, and chat rooms.
  
Never give out info
r-
mation about customers or DIRECTV employees. In particular, cu
s-
tomer information must never be transmitted through re
gular une
n-
crypted email, even internally within DIRECTV. If you have additional 
que
s
tions regarding data transmission guidelines, check with the IT 

e rule is set forth in Appendix 
D to this 
dec
i
sion.
 
10
 
The rule states, in 

n-
damental to our success.  Company information can consist of info
r-
mation such as contract terms, marketing plans, financial information, 
details about our technology, employee records and customer account 
informa

 
11
 
See 
Double Eagle Hotel & Casino
, 341 NLRB 112, 114

115 
(2004) (collecting cases), enfd. 414 F.3d 1249 (10th Cir. 2005), cert. 
denied 546 U.S. 1170 (2006); 
Flamingo Hilton
-
Laughlin
, 330 NLRB 
287, 288 fn. 3 (1999) (unlawful confidentiality rule p
rohibited revea
l-

y-


y-

en found lawful.  See 
Super K
-
Mart
, 330 
NLRB 263, 263



or working conditions and made no reference to employee info
r-
mation).  
 
12
 
See 
IRI
S, U.S.A., Inc
., 336 NLRB 1013, 1013 fn. 1, 1018 (2001) 
(rule prohibiting disclosure of information concerning employees, 
customers, and the employer was unlawful); 
Flamingo Hilton
-
Laughlin
, above, 330 NLRB at 288 fn. 3.
 
1383 
(2011); accord: 
Hyundai American Shipping Age
n-
cy
, 357 NLRB 
860, 872
 
(collecting cases).  Accordin
g
ly, 

n-
tiality rule violates Section 8(a)(1). 
 
4.  Intranet 

 
On its intranet, the Respondent maintains a corporate 

not blog, enter chat rooms, post messages on public we
b-
sites or otherwise disclose company information that is 
not
 


n-

two
 
overla
p-
ping sets of rules governing employee conduct

its i
n-
tranet policies and its handbook

and effective
ly d
i-
rected employees to read them as one.
13
  
As explained, 
the handbook contains a confidentiality rule that defines 

c-

r
ther 
explain, limit, or otherwise add
ress the term.
14
  
Emplo
y-
ees who read the two policies in tandem would unde
r-

m-

n-

i-
pline, and performance 
ratings.  See 
Hyundai America 
Shipping Agency
, 357 NLRB 
860
, 
871
 
(prohibition on 

m-

discussion of wages, disciplinary actions, and perfo
r-
mance evaluatio
ns).  At the very least, the scope of 

u-
ous in light of the handbook provision, and the Board has 

their own peril what information is not lawfully s
ubject 


w-
ful.
15
 
 
                                        
                  
 
13
 

d the DEN, instructed employees 


 
and to 

-
to
-
date co
n-

periodicall
y reviewed and are subject to change.  Should their [sic] be 
any conflict, the full policy documents available on the DEN . . . will 

Longs Drug Stores California
, 347 NLRB 500, 501 
(2006) (reading general and particular confidentiality provis
ions t
o-
gether).
 
14
 
The Respondent does not contend that the lack of a specific refe
r-

t-
ed that reference in the handbook policy.  
 
15
 
The Charging Party contends that the rules should also
 
be found 
unlawful because employees would understand them to prohibit discl
o-

lawful boycotting, picketing, or strike activity.  It is unnecessary to pass 
on this contention because the ru
les have already been found unlawful, 
and must be rescinded, for the reasons set 
forth.
 
 
 548
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 

 
Unlawful Rules
 

to clarify it
s rules did not amount to a repudiation of its 
unlawful conduct.  In order for a repudiation to serve as a 
defense to an unfair labor practice finding, it must be 
timely, unambiguous, specific in nature to the coercive 
conduct, and untainted by other unlaw
ful conduct.  
Passavant Memorial Area Hospital
, 237 NLRB 138 
(1978).  There must be adequate publication of the rep
u-
diation to the employees involved, and the repudiation 
must assure employees that, going forward, the employer 
will not interfere with the e
xercise of their Section 7 
rights.  See, e.g., 
Rivers Casino
, 356 NLRB 
1151, 1152 
(2011).  Finally, the employer must admit wrongd
o
ing.  
Id.; 
Ark Las Vegas Restaurant Corp. v. NLRB
, 334 F.3d 
99, 108 (D.C. Cir. 2003).  
 

diation was not 
timely.
 
 
In 
Passavant,
 
the Board found that an attempted 
repudiation occurring 7 weeks after an unlawful threat of 
discharge was untimely.  The Board additionally o
b-

e-
layed until very near
ly the eve of the issuance of co
m-

 
 
237 NLRB at 
138.
 
 
In the present case, the Respondent did not post its 
disclaimers until nearly a full year after it promulgated 
the rules at issue, and even then waited until 
after
 
the 
complaint had issued.
16
  
Compare 
Gaines Electric Co.
, 
309 NLRB 1077, 1081 (1992) (repudiation timely where 
it occurred 1 month after the unlawful threat) with 
Fresh 
& Easy Neighborhood Market v. NLRB
, 468 Fed. Appx. 
1 (D.C. Cir. 2012) (upholding 
the B

that attempted repudiation made after complaint issued 

holding in 
Passavant
), enfg. 356 NLRB 
546, 561
 
(2011) 
(no effective repudiation where unlawful rule was in e
f-
fect for at least 10 
months).   
 
In addition to acting in an untimely manner, the R
e-
spondent did not effectively repudiate its misconduct 
because it did not admit wrongdoing.  In its bulletin
-
board posting at the Riverside, California facility where 
this case arose, the Respon
dent couched its disclaimer in 

i-

Branch International Services
, 310 NLRB 


Passavant
 
test), e
nfd. mem.12 F.3d 213 (6th Cir. 1993)
)
; accord: 
                                        
                  
 
16
 
The handbook rules were issued on May 22, 2010, and the corp
o-

2010.  The disclaimers were poste
d on May 9, 2011
,
 
on the Respon
d-

r
nia 
facility where the instant dispute arose.  
 
Rivers Casino
, 356 NLRB 
1151, 1152
, and cases cited 

failed to acknowledge its unlawful conduct.
 
We accordingly find that the Respondent did not effe
c-
tiv
ely repudiate its unlawful rules under 
Passavant
. 
 
C.  Discharge of Gregory Edmonds
 
The judge found, and we agree, that the Respondent 
unlawfully discharged employee Gregory Edmonds, an 

a-
tion.
17
  
The judg
e correctly found that the Acting General 
Counsel met his initial burden under 
Wright Line
18
 
to 

factor in the discharge.  In particular, after Edmonds 
spoke up forcefully in favor of unions at a mandatory 
employee meeting, Riverside Operations Manager Fre
d-
dy Zambrano warned Edmonds that his installation jobs 

c-

Although this threat of retaliation is 
sufficient on its own 
to establish animus, the record contains the fo
l
lowing 
additional evidence:  (1) according to credited testimony, 
Adrian Dimech, a vice president of the R
e
spondent, told 

bad for u
s and DIRECTV
 

l

Riverside employee Matthew We
b
ster, who attended the 
mandatory meeting, testified that Dimech spoke about 

Dominguez, California location, and that Dimech
 
was 

h
ing was coming of it, 


s-
timony of employee Gallegos, a former employee at the 
Rancho Dominguez location,
 
that Dimech interrogated 
him regarding the identity of union supporters.
19
 
We further find, for the reasons stated by the judge, 
that the Respondent failed to prove it would have di
s-
charged Edmonds even in the absence of his union a
c-
                                        
                  
 
17
 
The Acting General Counsel and Charging Party except to the 

lly suspended Edmonds prior 
to his discharge.  We find it unnecessary to pass on those exceptions 
because the complaint does not allege the suspension to be unlawful.  
 
18
 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 
(1982).  
Under 
Wright Line
,
 
the General Counsel 
must first prove, by a preponderance of the evidence, that the emplo
y-

d-
verse action.  Once the General Counsel makes a showing of discrim
i-
natory motivation by proving the 

m-
ployer knowledge of the prounion activity, and animus against the 

employer to demonstrate that the same action would have taken place 
even in the absence o
f the protected conduct.  See, e.g., 
Donaldson 
Bros. Ready Mix, Inc.
, 341 NLRB 958, 961 (2004). 
 
19
 
In finding that the Acting General Counsel carried his burden, we 

 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
549
 
 
 
 
 
tiv
i
ty.  Accordingly, 


 
A
MENDED 
R
EMEDY
 
The standard remedy for an unlawful work rule is i
m-
mediate rescission of the rule; this remedy ensures that 
employees may engage in protected activity
 
without fear 
of being subjected to the unlawful rule.  See, e.g., 
2 Si
s-
ters Food Group
, 357 NLRB 
1816
, 
1823
 
(2011); 
Guardsmark, LLC
, 344 NLRB 809, 812 (2005), enfd. in 
rel. part 475 F.3d 369 (D.C. Cir. 2007).  In this case, the 
judge reasoned that resciss
ion would be ina
p
propriate, 

e-
solve this matter, and instead recommended that the R
e-

unlawful rules during the compliance stage.
 
Unlike the judge, we di
scern no compelling reason for 
deviating from the usual remedial relief.  The Respon
d-
ent did not seek to disclaim the rules until after the co
m-
plaint issued, and nothing in the record suggests that the 
Respondent sought to include the Union or emplo
y
ees in
 
any discussions concerning modification of the rules.  
More importantly, the employees at the Riverside loc
a-
tion are not represented and, accordingly, the Union ca
n-
not engage in bargaining or enter into an agreement on 
their behalf.  The focus of our reme
dial relief in this type 
of case is to ameliorate the chilling effect of the maint
e-

r
cise of 
protected rights, and the immediate rescission of the 
rules effectuates that goal.
20
  
 
                                        
                  
 
20
 
Pursuant to 
Guardsmark, LLC
, the
 
Respondent may comply with 
our order of rescission by rescinding the unlawful provisions and r
e-
pu
b
lishing its employee handbook applicable to home service emplo
y-
ees without them.  We recognize, however, that republishing the han
d-
book could be costly.  Acc
ordingly, the Respondent may supply the 
employees either with handbook inserts stating that the unlawful rules 
have been rescinded, or with new and lawfully worded rules on adh
e-
sive backing that will correct or cover the unlawfully broad rules, until 
it re
publishes the handbook without the unlawful provisions.  Any 
copies of the handbook that include the unlawful rules must include the 
inserts before being distributed to employees.  Id., 344 NLRB at 812 fn. 

es posted on its intr
a-
net system, in contrast, imposes little if any burden on the Respondent. 
 
Further, the unlawful rules wer
e in effect at the R
e-


facilities, and the handbook at issue here applies at more 
than 110 locations where the Respondent employs home 
services 
employees.
21
  


companywide policy, we will generally order the e
m-
ployer to post an appropriate notice at all of its facilities 
where the unlawful policy has been or is 
in effect.

 
Guardsmark, LLC
, 344 NLRB at 812.  As the D.C. Ci
r-
cuit observed in enforcing a nationwide notice
-
posting in 
Guardsmark

-
wide remedy extending 
as far as the company
-
wide violation can remedy the 

 
Mastec Advanced 
Technologies
, 357 NLRB 
103, 109
 
(2011).
22
  
We accor
d-

m
mended 
Order to be consistent with our discussion here.
23
  
 
                                        
                  
 
21
 
The Acting General Counsel does not allege as unlawful any pr
o-

to customer care center em
ployees and enterprise employees.  
 
22
 
An employer may avoid imposition of a companywide remedy by 
showing that special circumstances justify a narrower remedy.  See 
Guardsmark, LLC
, 344 NLRB at 812 fn. 9.  The Respondent asserts 
that such special circumst
ances are present here, citing its disclaimer 
and the lack of evidence that the rules were enforced.  We have found 
the disclaimer to be insufficient, however, and it is settled that the 
maintenance of a rule likely to chill Sec. 7 activity, whether explic
itly 
or through reasonable interpretation, constitutes an unfair labor practice 
even absent evidence of enforcement.  
Lafayette Park Hotel,
 
supra, 326 
NLRB at 825
.  We accordingly find no special circumstances here 
justifying narrowing t
he scope of notice posting.  
 
23
 
The Charging Party has requested that the Board impose additio
n-
al remedies of an expanded 6
-
month notice posting period and distrib
u-

also asks the Board t
o delete the reference in the notice to e
m

right to refrain from Sec. 7 activity.  We do not find it appr
o
priate to 
impose these remedies in this case.  
 
 550
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
ORDER
24
 
The National Labor Relations Board adopts the re
c-
ommended Order of the adm
inistrative law judge as 
modified and set forth in full below and orders that the 
Respondent, DirecTV U.S. DirecTV Holdings, LLC, 
Riverside, California, its officers, agents, successors, and 
assigns, shall  
 
1. Cease and desist from 
 
(a)  Discharging or ot
herwise discriminating against 
employees because they supported the Union or engaged 
in other protected concerted activities.
 
(b)  Promulgating and maintaining a provision in its 

i-
cations and Representing Di


law enforcement wants to interview or obtain info
r-
mation regarding a DIRECTV employee, whether in pe
r-
son or by telephone/email, the employee should contact 
the Security depart
ment in El Segundo, Calif., who will 
ha
n
dle contact with law enforcement agencies and any 

 
(c)  Promulgating and maintaining a provision in its 

i-

 

s-
cuss details about your job, company business or work 
projects with anyone outside the company. . . never give 
                                        
                  
 
24
 

electronic notice posting pur
suant to 
J. Picini Flooring
,
 
356 NLRB
 
11
 
(2010)

n
guage.  In 
addition, in accordance with our recent decision in 
Latino Express, Inc.,
 
359 NLRB No. 44 (2012), we shall order 
the Respondent to rei
m
burse 
discriminatee Edmonds an amount
 
equal to the difference in taxes owed 
upon receipt of a lump
-
sum backpay payment and taxes that would 
have been owed had there been no discrimination against him.  Further, 
we shall order the Respondent to submit the appropriate doc
u
mentation 
to the Socia
l Security Administration so that when backpay is paid to 
Edmonds, it will be allocated to the appropriate periods.  
 
We have substituted new notices to conform to our modifications.  
First, the Respondent shall be required to post the attached notice 
mark

discharge of Edmonds occurred and where the handbook rules applic
a-
ble to home service employees and the nationwide DEN intranet corp
o-
rate policies at issue are in effect.  The Respondent shal
l be required to 

nationwide where its employee handbook applicable to home services 
employees, along with the nationwide DEN intranet corporate policies, 
are in effect.  Finally, reco
gnizing that the Respondent has many loc
a-
tions where the home services employee handbook is not applicable, 
but where the nationwide DEN intranet corporate policies are mai
n-
tained, the Respondent shall be required to post the attached notice 


intranet corporate policies are in effect but where its home services 
employees handbook rules we have found unlawful today are not in 


when read in tandem with provisions of the home services employee 
handbook.)
 
out information about  . . .  DIRECTV employees [and] 

 
(d)  Promulgating and maint
aining a corporate policy 


contact or comment to any media about the company 
unless pre
-

 
(e)  Promulgating and
 
maintaining a corporate policy 


chat rooms, post messages on public websites or othe
r-
wise disclose company information that is not already 
di

 
(f)  In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 
2.  Take the following affirmative action necessary to 
effectuate t
he policies of the Act.
 
(a)  Within 14 days from the date of this Order, offer 
Gregory Edmonds full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
ri
ghts or privileges previously enjoyed.
 
(b)  Make Gregory Edmonds whole for any loss of 
earnings and other benefits suffered as a result of the 
discrimination against him, in the manner set forth in the 

 
(c)  Reimburs
e Edmonds an amount equal to the di
f-
ference in taxes owed upon receipt of a lump
-
sum bac
k-
pay payment and taxes that would have been owed had 
there been no discrimination against him.  
 
(d)  Submit the appropriate documentation to the S
o-
cial Security Admini
stration so that when backpay is 
paid to Edmonds, it will be allocated to the appropriate 
periods
 
(e)  
Within 14 days from the date of this Order, r
e-
move from its files any reference to the unlawful di
s-
charge of Gregory Edmonds, and within 3 days therea
f-
te
r, notify him in writing that this has been done and that 
the discharge will not be used against him in any way.
 
(f)  
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a r
easonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessa
ry to analyze the amount of backpay due under 
the terms of this Order.
 

provision in its home services employee handbook ent
i-

  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
551
 
 
 
 
 
contains the following la


obtain information regarding a DIRECTV employee, 
whether in person or by telephone/email, the employee 
should contact the Security department in El Segundo, 
Calif., who will h
andle contact with law enforcement 
agencies and any needed coordination with DIRECTV 

 

provision in its home services employee handbook ent
i-

ing la
n-

business or work projects with anyone outside the co
m-
pany. . . never give out information about . . . DIRECTV 

 

nd the 


m-
ployees should not contact or comment to any media 
about the company unless pre
-
authorized by Public Rel
a-

 
(j)  Within 14 days of 


m-

m-
ployees may not blog, enter chat rooms, post messages 
on public websites or otherwise disclose company info
r-
mation that i
s not already disclosed as a public record.
 
(k)  As more fully set out in the Amended Remedy, 
furnish all current home services employees with (1) 
inserts for the current home services employee handbook 
that advise that the unlawful rules have been rescind
ed, 
or (2) the language of lawful rules on adhesive backing 
that will cover or correct the unlawful rules; or (3) pu
b-
lish and distribute revised handbooks that do not contain 
the unlawful rules. 
 
(l)  Within 14 days after service by the Region, post at 
its
 
Riverside, California, facility copies of the attached 

e-
riod post at all its facilities nationwide 
where its emplo
y-
ee handbook applicable to home services employees is in 
effect copies 
of the attached not

n
dix 

i-
ties nationwide where its DEN intranet corporate policies 
are in effect and where its home service employees 
handbook is not in effect copies of the attached n
o
tice 


25
  
Copies of the notices, on forms 
                                        
                  
 
25
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice read

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 
provided by the Regional Director for Region 21, after 

a-
tive, shall be posted by the Respondent and mai
n
tained 
for 60 consecutive days in conspicuous places, 
including 
all places where notices to employees are cu
s
tomarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic me
ans, if the Respondent custo
m
arily 
communicates with its members by such means.  Re
a-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or co
v
ered by 
any other material.  If the Respondent has gone out of 
bus
iness or closed the facility involved in these procee
d-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current e
m
ployees 
and former employees employed by the Respo
n
dent at 
any time since May 22, 2010.
 
(m)  
With
in 21 days after service by the Region, file 
with the Regional Director for Region 21 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
 
APPENDIX
 
A
 
N
OTICE TO 
E
MP
LOYEES   
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf 
 
Act together with other employees for your ben
e-
fit and protection 
 
Choose not to engage in any of these protected 
activities.  
 
 
W
E WILL NOT
 
discharge or
 
otherwise discriminate 
against any of you for supporting International Associ
a-
tion of Machinists and Aerospace Workers, District 
Lodge 947, AFL

CIO, or engaging in other protected 
concerted activities.  
 
W
E WILL NOT
 
promulgate and maintain a provision in 

m-



r-
mation regarding a DIRECTV employee, whether 
in pe
r-
 552
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
son or by telephone/email, the employee should contact 
the Security department in El Segundo, Calif., who will 
handle contact with law enforcement agencies and any 

 
W
E WILL NOT
 
promulgate and maintain a
 
provision in 

i-

discuss details about your job, company business or work 
projects with anyone outside the company. . .  never give 
out information a
bout  . . .  DIRECTV employees [and] 

 
W
E WILL NOT
 
promulgate and maintain a corporate 


should not contact or comment to any medi
a about the 
company unless pre
-

 
W
E WILL NOT
 
promulgate and maintain a corporate 


blog, enter chat rooms, post mess
ages on public websites 
or otherwise disclose company information that is not 

 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 
W
E WILL
, wit

Order, offer Gregory Edmonds full reinstatement to his 
former job or, if that job no longer exists, to a substa
n-
tially equivalent position, without prejudice to his senio
r-
ity or any other rights or privileges previo
usly enjoyed.
 
W
E WILL 
make Gregory Edmonds whole for any loss 
of earnings and other benefits resulting from his di
s-
charge, less any net interim earnings, plus interest.
 
W
E WILL 
reimburse Gregory Edmonds an amount 
equal to the difference in taxes owed upon 
receipt of a 
 
lump
-
sum backpay payment and taxes that would have 
been owed had there been no discrimination against him.  
 
W
E WILL 
submit the appropriate documentation to the 
Social Security Administration so that when backpay is 
paid to Gregory Edmonds, i
t will be allocated to the a
p-
propriate periods.
 
W
E WILL

Order, remove from our files any reference to the unla
w-
ful
 
discharge of Gregory Edmonds, 
and 
WE WILL
, within 
3 days thereafter, notify him in writing that 
this has been 
done and that the 
discharge 
will not be used against him 
in any way. 
 
W
E WILL 
rescind the provision in our home services 

p-



wants to interview or obtain information regarding a 
DIRECTV employee, whether in person or by tel
e-
phone/email, the employee should contact the Security 
department in El Segundo, California, who will handle 
contact wi
th law enforcement agencies and any needed 

 
W
E WILL 
rescind the provision in our home services 

n-

about your j
ob, company business or work projects with 
anyone outside the company . . .  never give out info
r-
mation about  . . .  DIRECTV employees [and] employee 

 
W
E WILL 
rescind the corporate policy on our intranet 

 
contains the fo
l-

comment to any media about the company unless pre
-

 
W
E WILL 
rescind the corporate policy on our intranet 

lowing 

post messages on public websites or otherwise disclose 
company information that is not already disclosed as a 

 
W
E WILL 
furnish all of you with (1) inserts for the cu
r-
rent edition o
f the home services employee handbook 
that advise you that the unlawful provisions above have 
been rescinded; or (2) the language of lawful provisions 
on adhesive backing that will cover or correct the unla
w-
ful rules; or (3) 
WE WILL 
publish and distribute 
to all of 
you a revised employee handbook that does not contain 
the unlawful provisions.
 
D
IREC
TV
 
U.S.
 
D
IREC
TV
 
H
OLDINGS
,
 
LLC
 
 
APPENDIX B
 
N
OTICE TO 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The
 
National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf 
 
Act tog
ether with other employees for your ben
e-
fit and protection 
 
Choose not to engage in any of these protected 
activities.  
 
 
W
E WILL NOT
 
promulgate and maintain a provision in 

m-
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
553
 
 
 
 
 
munications and Representing Dire



r-
mation regarding a DIRECTV employee, whether in pe
r-
son or by telephone/email, the employee should contact 
the Security departme
nt in El Segundo, Calif., who will 
handle contact with law enforcement agencies and any 

 
W
E WILL NOT
 
promulgate and maintain a provision in 

i-

 

discuss details about your job, company business or work 
projects with anyone outside the company . . . never give 
out information about . . . DIRECTV employees [and] 

 
W
E WILL NOT
 
promulgate and
 
maintain a corporate 


should not contact or comment to any media about the 
company unless pre
-

 
W
E WILL NOT
 
promul
gate and maintain a corporate 


blog, enter chat rooms, post messages on public websites 
or otherwise disclose company information that is not 
alrea

 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above. 
 
W
E WILL 
rescind the provision in our home services 

and Re
p-


wants to interview or obtain information regarding a 
DIRECTV employee, whether in person or by tel
e-
phone/email, the employee should contact t
he Security 
department in El Segundo, Calif., who will handle co
n-
tact with law enforcement agencies and any needed c
o-

 
W
E WILL 
rescind the provision in our home services 

at co
n-

about your job, company business or work projects with 
anyone outside the company. . . never give out info
r-
mation about . . . DIRECTV employees [and] employee 

 
W
E WILL 
rescind the corpo
rate policy on our intranet 

l-

comment to any media about the company unless pre
-

 
W
E WILL 
rescind the corporate polic
y on our intranet 


post messages on public websites or otherwise disclose 
company information that is not already disclosed as a 

 
W
E WILL 
furnish all of you with (1) inserts for the cu
r-
rent edition of the home services employee handbook 
that advise you that the unlawful provisions above have 
been rescinded; or (2) the language of lawful provisions 
on adhesive backing that will cover o
r correct the unla
w-
ful rules; or (3) 
WE WILL 
publish and distribute a revised 
employee handbook that does not contain the unlawful 
provisions.
 
D
IREC
TV
 
U.S.
 
D
IREC
TV
 
H
OLDINGS
,
 
LLC
 
 
APPENDIX
 
C
 
N
OTICE TO 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATION
S 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 
FEDERAL LAW GIVES YOU THE RIGHT TO
 
Form, join, or assist a union
 
Choose repr
esentatives to bargain with us on 
your behalf 
 
Act together with other employees for your ben
e-
fit and protection 
 
Choose not to engage in any of these protected 
activities.  
 
 
W
E WILL NOT
 
promulgate and maintain a corporate 
policy on our intranet system en


should not contact or comment to any media about the 
company unless pre
-

 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or c
oerce you in the exercise of the rights 
listed above. 
 
W
E WILL 
rescind the corporate policy on our intranet 

l-

comment to any media about the company u
nless pre
-

 
D
IREC
TV
 
U.S.
 
D
IREC
TV
 
HOLDINGS
,
 
LLC
 
 
 
APPENDIX D
 
3.4 Communications and Representing DIRECTV
 
 
 554
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 

reputation, the company makes timely and accurate i
n-
formation availab
le to a variety of audiences.  This i
n-
formation is released in a professional, coordinated ma
n-
ner following the appropriate reviews and approvals.  
The management members responsible for authorizing 
the release of company information are identified in the 
Communications policy (located on the DEN and in the 
policy binder at your work location).  To ensure the 
company presents a united, consistent voice to a variety 
of audiences, these are some of your responsibilities r
e-
lated to communications: 
 

 
In accordan
ce with the policy on the Use 
of Company Resources, you are not a
l-
lowed to blog, enter chat rooms, post 
messages on public websites or otherwise 
disclose company information that is not 
already disclosed as a public record.  See 
the policies on Social Medi
a and on Pr
o-
tecting Company Information & Customer 
Privacy (located on the DEN and in the 
policy binder at your work location) for 
more details.
 

 
DIRECTV
-
branded social media prope
r-
ties, such as DIRECTV accounts on Fac
e-
book, Twitter, YouTube, etc., are mon
i-
tored by the Social Media Team.  Unless 
you have been granted special permission 
from the DIRECTV Social Media Team, 
you should not respond to fan posts and/or 
post comments that are related to 

complaints, troubleshooting
, pricing que
s-
tions, etc.).
 

 
If you participate in a discussion about 
DIRECTV on a social media platform, 
you should disclose that you are a 
DIRECTV employee.  But you may not 
act as a spokesperson for the company or 

products or services.  Any questions from 
customers or other members of public f
o-
rums should be routed to Public Relations 
or Customer Care, depending on the n
a-
ture of the question.
 

 
Do not contact the media, and direct all 
media inquiries to the Home Servi
ces 
Communications department.
 

 
Upon determining the need for releasing 
information to the public, each employee, 
in collaboration with the appropriate 
Communications function, is responsible 
for the timeliness, accuracy and appropr
i-
ateness of information m
ade public, as 
well as for receiving the proper authoriz
a-
tion for release.  
 

 
If law enforcement wants to interview or 
obtain information regarding a DIRECTV 
employee, whether in person or by tel
e-
phone/email, the employees should co
n-
tact the Security depart
ment in El Segu
n-
do, Calif., who will handle contact with 
law enforcement agencies and any needed 
coordination with DIRECTV d
e
partments.  
 

 
Direct all company
-
related speaking inv
i-
tations to the Home Services Communic
a-
tions department.
 

 
If you plan to present
 
on behalf of 
DIRECTV at a conference, seminar or 
other event, you must obtain the necessary 
approvals in advance.  These may include 
your management, the Public Relations 
department, the Legal department and 
other related individuals and departments.
 

 
If y
ou engage in political activities, you 
do so as a private citizen on your own 
personal time.
 

 
You must consult and coordinate with the 
Home Services Communications depar
t-
ment for internal and external meetings 
and events with a budget exceeding 
$5,000 and/o
r involving company exec
u-
tives.
 
See your immediate supervisor or HR representative, 
who can escalate your communications concern up 
through their management and, if necessary, involve the 
Public Relations, Communications or Security depar
t-
ments at headquar
ters in El Segundo, Calif., in order to 
determine a proper course of action.  
 
 
4.3.1 Confidentiality
 
 
Company information is fundamental to our success.  
Company information can consist of information such as 
contract terms, marketing plans, financial inf
ormation, 
details about our technology, employee records and cu
s-
tomer account information.  Information that can be used 
to identify specific employees and customers, or that is 

credit card information), 
is particularly sensitive.  R
e-
member that unless expressly approved for external r
e-
lease, all company information is for internal use only 
and must be carefully stored, transmitted and (when ne
c-
essary) destroyed.
 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
555
 
 
 
 
 
Be aware that federal and state laws and st
andards i
m-
posed by credit card issuers and the payment card indu
s-
try require us to take special precautions when sharing 
personally identifiable information (PII) of employees 
and customers

even internally within DIRECTV.  A 
breach in the confidentiality o
r security of this info
r-
mation could subject DIRECTV to significant legal and 
financial penalties and brand damage.
 
Personally identifiable information includes:
 

 
Names, addresses and phone numbers
 

 
Social Security numbers, identification numbers 

s license numbers
 

 
Credit and debit card numbers
 

 
Credit applications, scores and reports
 

 
Background checks
 

 
Bank account numbers
 
Your obligation to protect the confidentiality of co
m-
pany information applies both inside and outside of the 
office, and continue
s even after you leave your emplo
y-
ment with DIRECTV.  Please ensure that you always 
follow these guidelines:
 

 
Never discuss details about your job, company 
business or work projects with anyone outside 
the company, especially in public venues, such 
as semin
ars and conferences, or via online 
posting or information
-
sharing forums, such as 
mailing lists, websites, blogs and chat rooms.
 

 

e-
marks within any public profiles you may have 
(i.e. pictures, screen names and hand
les), and 
do not use your DIRECTV email address 
when registering on social media platforms.
 

 
Never give out information about customers or 
DIRECTV employees.  In particular, customer 
information must never be transmitted through 
regular unencrypted email, e
ven internally 
within DIRECTV.  If you have additional 
questions regarding data transmission guid
e-
lines, check with the IT department.
 

 
Never allow still and video cameras, other than 
those used as part of your daily job function 
(i.e., quality control), to
 
be brought onto 
DIRECTV premises without prior approval 
from your site manager.  Although cell phones 
with camera features are not specifically pr
o-
hibited, do not use the camera feature to record 
any company
-
sensitive or potentially sensitive 
information 
or interiors of facilities.  In add
i-
tion, remember these five simple principles to 
help you protect sensitive information:
 
1.  
Take stock.  Assess what information you have and 
determine who has access to it.
 
2.  
Scale down


usiness 

 
3. 
Lock it

Limit access to sensitive information.  

contai
n
ing sensitive information.
 
4.  
Pitch it

Follow our record retention policy. 
 
Use 
shredders or secure bins.  
 
5.  
Plan ahead

If a computer is compromised, disco
n-
nect it from the internet and notify IT immediately.  
 
Sometimes confidential or proprietary company info
r-
mation must be shared with third parties in order to co
n-
duct busin
ess.  To ensure its protection, DIRECTV r
e-
quires that a non
disclosure or confidentiality agreement 

c-
curs and that information be exchanged via certain secure 
systems or processes.  All NDAs must be appro
ved by 
the DIRECTV Legal department.  
 
 
Jean C. Libby, Esq., 
for the General Counsel
.
 
Gregory D. Wolflick, Esq. (Wolflick & Simpson), 
of Glendale, 
California, for the Respondent.
 
Adam J. Luetto, Esq. (Weinberg,
 
Roger & Rosenfeld
), of Los 
Angeles, Californi
a, for the Union.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
ERALD 
A.
 
W
ACKNOV
, Administrative Law Judge.  Pursuant 
to a notice of hearing in this matter was held before me in Los 
Angeles, California, on July 19 and 20, 2011. The charge was 
filed by International Asso
ciation of Machinists and Aerospace 
Workers, District Lodge 947, AFL

CIO (
the 
Union) on Oct
o-
ber 18, 2010, and an amended charge was filed by the Union on 
April
 
20, 2011. Thereafter, on April 21, 2011, the Regional 
Director for Region 21 of the National Lab
or Relations Board 
(
the 
Board) issued a complaint and notice of hearing alleging a 
violation by DirecTV U.S. DirecTV Holdings
,
 
LLC (
the 
R
e-
spondent) of Section 8(a)(1) and (3) of the National Labor R
e-
lations Act (
the 
Act). The Respondent, in its answer to t
he 
complaint, duly filed, denies that it has violated the Act as a
l-
leged.
 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross
-
examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing, briefs h
ave 
been received from counsel for the General Counsel (the Ge
n-
eral Counsel), counsel for the Respondent and counsel for the 
Union. Upon the entire record, and based upon my observation 
of the witnesses and consideration of the briefs 
submitted, I 
make the
 
following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent, a California State corporation, maintains an 
office and place of business in Riverside, California, where it is 
 556
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
engaged in the business of providing digital television ente
r-
tainment services. In 
the course and conduct of its business 
operations the Respondent annually derives gross revenues in 
excess of $100,000, and annually purchases and receives at its 
Riverside, California facility goods, products and materials 
valued in excess of $50,000 dire
ctly from points outside the 
State of California. It is admitted and I find that the Respondent 
is, and at all material times has been, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
II
.
  
THE LABOR ORGANIZATI
ON
 
INVOLVED
 
It is admitted, and I find, that the Union is, 
and at all times 
material here
 
has been, a labor organization within the mea
n
ing 
of Section 2(5) of the Act.
 
III
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Issues
 
The principal issues in this proceeding ar
e whether the R
e-
spondent has violated and is violating Section 8(a)(1) and (3) of 
the Act by suspending and discharging employee Gregory E
d-
monds, and whether the Respondent has violated and is viola
t-
ing Section 8(a)
(1) of the Act by promulgating and mainta
i
n
ing 
in effect various handbook provisions and other rules or pol
i-
cies which prohibit lawful Section 7 union or protected co
n-
certed activity.
 

 
1.  Facts
 
The Respondent, a nationwide company with facilities 
throughout t
he United States, including the Riverside, Califo
r-
nia facility involved herein, installs TV satellite dishes for co
n-
sumers.
 
Gregory Edmonds was employed by the Respondent as an 
installer, also referred to as an installation technician, from 
November 2007, 
until his discharge on July 28, 2010.
1
 
E
d-
monds was one of approximately 50 installers working out of 
the Riverside facility.
 
Installers are primarily paid on a piecework basis; that is, a
c-
cording to how many installations they complete during the 
workday. 
The more installations, the more money they earn. 
However, if their piecework pay during the pay period is less 
than a guaranteed minimum base pay, they receive the guara
n-
teed minimum amount in lieu of their piecework earnings. 
There were three tiers of ba
se pay for the installers, according 
to their expertise with certain types of installations, and E
d-
monds had attained the highest level approximately 2 weeks 
prior to his termination. Edmonds was also one of five or six 
installers who would be assigned ser
vice tech work, that is, 
troubleshooting previously installed equipment pursuant to 
customer inquiries or complaints.
 
During tim
es material here
 
the installers have complained 
about certain inequities with this pay system as well as related 
matters resulti
ng from the daily routine of having to wait in line 
                                        
                  
 
1
 
All dates or time periods herein are within 2010, unle
ss otherwise 
specified.
 


addition to the frustration of simply having to wait in line, the 
wait time
 
also impacted their earnings.
 
Another matter about which certain employees complained 
was the lengthy commute time it would take for certain Rive
r-

the San Diego area. This, too, impacted th
eir earnings.
 
Edmonds, who, according to the Respondent, was discharged 
for using profanity toward Riverside Operations Manager Fre
d-
dy Zambrano, testified that from the time he was hired he reg
u-

n-
c

-

r-
sation with his coworkers, with his supervisor, Lamar Wi
l
son, 
as well as with Manager Zambrano.
 
Other employees also testified about the use of profanity by 
employees, supervisors, and managers 
alike at the Respon
d-

at supervisory team meetings conducted by Supervisor Lamar 

complain about work
-
related matters, characterizing cer
tain 


cking bullsh


i-
tional requirements impacted the number of install
a
tions that 

m-
pensation. Such or similar language was not u
n
usual. At no 
time were
 
employees told by Supervisor Wilson to watch their 
language; and sometimes Wilson also used such language.
 
Webster testified the average time for waiting in line each 
morning was about 45 minutes, and employees would complain 
about the wait in the presenc
e of supervisors or managers, i
n-
cluding Zambrano.  They would make such s
tatements such as, 



o
c
casion when Zambrano asked him how things were go
ing.  



rano r
e-



meeting, conducted by Zambrano and attended by all the e
m-
ployees, Zambrano said, according 

these f


n-
al Manager
 
Scott Thomas was conducting a meeting at the 
facil
i

our f

cking jobs.  These vans should be cleaned.  You know, 
this is how we re
p

2
 
Brandon Ojeda, a current employee, reluctantly ag
reed with 
the statement in his Board affidavit that on one occasion Za
m-
brano called him in to the office to be admonished for a work
-
related matter, and asked Ojeda, in the presence of S
u
pervisor 



n-



during the course of his testimony, however, claims that al
t-
hough his affidavit is correct as far as it goes, he, rather than 
Zambrano, was the first to utter profanity. Thus, he claims that 
                                        
                  
 
2
 
Neither Supervisor Wilson nor Regional Manager Thomas testified 
in this proceeding, and Zambrano did not contradict this specific test
i-
mony of Webster.  I credit Webster.
 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
557
 
 
 
 
 
when 


3
 
Edmonds testified that about a month prior to his discharge 
he met with union representatives at the home of coworker 
Brandon Ojeda.  Another 
employee, Matthew Webster, was 
also present. The three employees, according to Edmonds, were 
told by the union representative to just try to get a feel for who 
might be interested in union representation. After this meeting 
Edmonds spoke to about four cowo
rkers in a general manner 
about whether they might be interested.
 
About a week after the aforementioned union meeting at 

t-
ed a Saturday morning meeting at the Riverside facility. Satu
r-
days are the on
ly day of the week when all installers are r
e-
quired to work, apparently because this is the day when most 
installation customers will be at home. Saturday meetings were 
held on a regular basis to discuss any work
-
related issues or 
problems that employees m
ay have encountered during the 
week. Manager Zambrano customarily conducted the Saturday 
meetings, but on occasion Area Manager Scott Thomas would 
conduct the meetings. However, unlike other Saturday mee
t-
ings, an announcement was posted at the facility tha
t this pa
r-
ticular meeting
4
 
was a mandatory meeting that all employees 
were required to attend. Some 60 to 80 employees, supervisors, 
and managers, attended this meeting.
 
Zambrano began the meeting by introducing Adrian Dimech, 
vice president of operations 
for Southern California, and said 
that Dimech had some union matters to discuss. This is the first 
time the subject of union representation had come up at a co
m-

meeting by telling us that there was
 
another office in Rancho 
Dominguez that had voted to have a union come in and that the 
union won the election and that he was there to talk to us about 

5
  


 
if there were issues 

If everything was taken care of on that level, then there really 

6
 
                                        
                  
 
3
 

 
As amply 
demonstrated throughout his testimony, he was clearly fearful of having 
to testify against his employer in this proceeding.
 
4
 
The date of this meeting is in contention, infra.
 
5
 

Ca
lifornia, had voted in an NLRB election, held on April 16 (Case 21

RC

0
21191), to be represented by the Union involved in this procee
d-
ing. During the preelection campaign at that facility the Respondent 
had advised the installers it opposed union represent
ation.  The R
e-
spondent filed election objections premised, inter alia, on the conte
n-
tion that one or more of its supervisors tainted the election process by 
engaging in prepetition prounion solicitation of union authorization 
cards, activity that undermine

c-
tion.  A hearing on election objections was held on June 8 and 9.  The 
hearing officer determined in his report, dated July 7, that in fact supe
r-
visory involvement tainted the election process, and recommended that 
t
he election results be set aside. A
t the time of the hearing
, this ma
t
ter 
was pending before the Board.
 
6
 

preelection campaign.  Noe Gallegos, a former field supervisor at the 
Rancho Dominguez facili
ty who was terminated from that facility on 
This invitation by Dimech for the employees to present thei
r 
concerns prompted a few employees to speak up with co
m-
plaints or suggestions. Edmonds spoke up.  He had several 
issues. Edmonds, who was one of the installers sometimes a
s-
signed San Diego duty, complained that he and other installers 
were not being suffi
ciently paid for the time

some 2 hours

that it took them to drive from Riverside to San Diego; and 
more
o
ver, once they arrived, they were sometimes unable to 
complete the installation because of some problem at the site. 
He co
m
plained that this was a big w
aste of time, for which the 
instal
l
ers were not receiving travel time over and above their 
min
i
mum hourly rate, thus affecting their compensation. In 
response to this complaint, Dimech, according to Edmonds, 
said he would see what he could do to change tha
t. Edmonds 
also co
m

time
-
consuming tasks to the job assignments of installers at the 
site, which would reduce the number of installations per day 
and also affect their compensation.  Edmonds said he thought 
this was unfair.
 
Further, Edmonds said that it would be more advantageous 
or fair if the installers were paid only an hourly rate, at an i
n-
creased hourly amount, rather than the then
-
current hou
r-
ly/piecework rate, so that they could make more money. R
e-
gard
ing this particular request, Dimech replied that such a pr
o-
posed change was not his decision to make, that decisions of 

was present this suggestion to the company. To this remark, 
Edmonds repli


we were a collective body if maybe the company might hear 


hers said they did. Employee Bra
n-

better if we were a collective body than just a bunch of indivi
d-

7
 
                                        
                                        
            
 
about May 18, and who has a current charge pending with the Board 
over his discharge, testified in the instant proceeding.  Gallegos test
i-
fied that Dimech, who participated in two meetings with supervisors 
and, a

perhaps some or all of eight meetings with the entire employee co
m-
plement, asked Gallegos to identify employees and supervisors who 
were supporting the union. He told Gallegos that he was auth
orized to 


Gallegos understood that it was immunity from 
discharge

in exchange for his assistance. Gallegos said he did not 

union was to come in, that the site could possibl
y be closed, that the 

 
7
 
As noted above, Brandon Ojeda, a current employee, was a very r
e-
luctant witness.  He was upset that he had been subpoenaed to testify. 
He seemed fearful of test
ifying against his employer, and accused the 



talk 



confirmed that this was the understanding he to


 
 558
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 



former employee Matthew Webster, who also spoke up at the 

a-

e-

 
8
 
The 
meeting lasted approximately an hour. Some of the e
m-
ployees complemented Edmonds for speaking up, and one 
coworker said he was his hero.
9
  
Then Edmonds gathered his 
supplies and proceeded to his van in preparation to make his 
installation calls for the day
. Dimech followed Edmonds to his 
van. He asked Edmonds what he, Dimech, could do about the 
issues that were raised.  After some discussion, Dimech said he 
would address the issues and see if he could get them taken 

 


i-


knew that the only reason that he was here for thi
s meeting was 



all of this pending because . . . it could tie 
up negotiations or 
whatever for quite a while depending on the outcome of this 


The conversation lasted about 45 minutes. During th
is conve
r-
sation Edmonds was apparently cleaning out his truck from the 

back to the office and throw it away for him. He gave Edmond
s 

f there was anything he could 
do 

 
Regional Operations Vice President Dimech testified that he 
oversees 11 facilities employing a total of about 900 emplo
y-
ees. Scott Thomas, regional director of operations, Southern 
California, reports to Dimech, and Riverside
 
Manager Zambr
a-
no reports, in turn, to Thomas. Dimech testified that the mee
t-
ing he held with the Riverside employees was on May
 
22, and 

testified it was not possible that the meeting could have be
en 

e-
cause we were moving facilities around at that time, and it 
would have been logistically difficult and cumbersome for us to 
                                        
                  
 
8
 
According to Webs
ter, Dimech was portraying the U


Union but rather s
uggested to Dimech that if the C
ompany d
id not want 
a union it should not ignore the requests of the employees for the o
p-
portunity to earn more money. Dimech said he would look into it. 
Howe
v

We
b

 



 
You know, the union is a good 


thanked Edmon
ds for saying what they themselves wanted to say.
 
9
 
Eber Urretia, a current employee who appeared reluctant to testify 




 

n-
ducted other
 
meetings with the Riverside employees, and may 
have attended meetings prior to May 22, during which emplo
y-
ees also raised concerns about having to wait in line to get their 
equipment.
 
Dimech testified that he scheduled the meeting merely as a 

o the Riverside employees to update them on the 
union situation at the Rancho Dominguez facility, as employees 
of the two facilities would talk about such matters among the
m-
selves. Dimech said that at the time of the meeting or thereafter 
he was not aware 
of union activity among the Riverside e
m-
ployees, and that the meeting was not in response to such acti
v-
ity. The meeting lasted about 45 minutes. Dimech spoke about 
the union election in Rancho Dominguez that had been held on 
April 16.  He told them the Uni
on had won the election by a 
margin of three votes, but there was a hearing pending to d
e-
termine whether the election would be invalidated, as there was 
good reason to suspect that supervisors had been involved in 
the solicitation of union cards. He explai
ned to the employees 
the seriousness of signing union cards and cautioned them that 
cards should be signed only after they were fully educated on 
the implications of signing a card.  He did not tell them not to 
sign cards.  Asked whether he communicated an
ything else 
abo




 
While Dimech denied that he became flustered during the 
meeting as a result o

specifically deny or otherwise contradict the accounts of the 
meeting testified to by Edmonds and other employees, supra. 

van lasted approximately 10 minu
tes, rather than about 45 
minutes as Edmonds testified, but he did not otherwise deny or 

 
Zambrano testified that he was present during the entire 

other

meeting that day were not any different than comments he had 

x-
pressed his experience was

he had been involved

he had 
been involved with unions bef

remarks were to the effect that the Respondent did not want a 

 
Edmonds testified that on the first or second workday fo
l-
lo
w
ing the Saturday meeting, Zambrano made the statement in 
front of h


y-
ee, who so testified, adding that Zambrano did not appear to be 
joking.
10
  
Apparently there was no further exchange b
e
tween 
Edmonds and Zambrano o
n that occasion. Zambrano, during 
                                        
                  
 
10
 
Mathew Webster testified he overheard this conversation.  He 


saying that Edmonds wou
ld be kept under surveillance.  Zambrano 
appeared to be serious, and, according to Webster, there would have 
been no reason to make such a statement in jest. Zambrano, during his 

he d

 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
559
 
 
 
 
 


deny making such a statement.
11
 
Also, according to Edmonds, on about the same day the o
f-
fice secr

document reflecting a call from corporate headquarters.  The 
document stated that Edmonds, and apparently the other Rive
r-
side installers who were assigned San Diego installations, were 
going to be paid f
or the aforementioned issue that Edmonds had 
raised at the meeting with Dimech.  Later that day Edmonds 
received a phone call directly from Dimech, who also told him 

who had never before recei
ved a call from Dimech, simply 
thanked him.
 
Edmonds regularly complained to Zambrano and to Lamar 
Wilson about the long wait in line each morning, sometimes for 
as much as an hour and a half, to be issued the satellite dishes 
and receivers he would need fo

a-
tions. The line was not monitored, and, adding to the frustration 
was the fact that some installers would let their buddies cut in 

and Wilson told him they could not
 
do anything about it. Other 
installers also complained on a daily basis. As the Respondent 
was preparing to move to a new Riverside facility

the Myers 
Street location

Zambrano told the employees that the new 
facility would have lockers for each installer,
 
and that the loc
k-
ers would be stocked the night before with the components they 
would need the following day; in this manner the wait in line 
would be eliminated. However, according to Edmonds, the 
situation did not change when they moved to the new Myers
 
Street location in early July, even though the lockers were in 
place.
12
 
Accordingly, the complaints of Edmonds and other 
employees continued.
 
On the morning of July 21, at about 6:30 a.m., Edmonds met 
with Supervisor Wilson and received the hard copies of 
his 
work orders for the day. Then, as was his routine, he began 
standing among the other installers to get his materials. Accor
d-

r-
ganized gathering or crowd of some 40 to 60 installers. E
d-
monds te
stified that after standing there for quite some time, 

getting frustrated because that takes away from my time to get 
to a job to do what I have to do in a timely fashion without 
having a cust

At this time Zambrano happened to walk into the warehouse. 
Edmonds noticed his presence, and, from about 20 or 25 feet 
away, over the rather noisy chatter of the installers, Edmonds 


t you do something about this 
f

cking line?  I stand in this f


Zambrano walked over, put his arms out as if to block others 
                                        
                  
 
11
 
While supervisors routinely go out on quality control inspections 
checking the work of the installers they supervise, each supervisor has 
about 15 installers under his supervision and there is no showing that a 
sup
ervisor would QC each and every job of a particular installer.
 
12
 
In preparation for the new procedure, the installers were to return 
to the facility each night and fill out paperwork showing what they 

be placed in 
their lockers by the following morning.
 

o-


kind of stupid and humiliated, and shut up and got his stuff and 

seconds.
 
The following morning, July 22, Edmonds saw on his 
handheld computer that he had received no
 
assignments. He 
drove to the facility and spoke with Supervisor Wilson.  Wilson 
told him that Zambrano wanted to have a talk with him.  He 
met with Zambrano and Assistant Manager Roy Cienfuegos.  
Zambrano handed him an Employee Consultation Form dated 
Jul
y
 
21, and told him that he was going to be suspended for his 
outburst the day before.  The form states, inter alia, as follows:
 
 
Insubordination toward a supervisor, manager, security repr
e-
sentative or other designated person in authority.
 
 
On Wednesday, J
uly 21, 2010 at 7:30 AM, Greg Edmonds 
started yelling towards Freddy Zambrano (Operations Ma
n-


cken do something about this F

cken
 



like 10 hours, while other techs cut in f
ront of him.  I told him 
that I did not think he was waiting in line for 10 hours, and 
that the lockers should be ready for use by this upcoming Sa
t-
urday.  He then continued to curse in line in front of other 
technicians, Thus creating an uncomfortable and
 
hostile work 
environment.
 
 

d-


m-
provement must be shown or further disciplinary action ma
y be 

13
 
and further notes that 
the suspension was to end on July 28.  Edmonds did not dispute 
the matter, signed the form, left the office, and removed his 
tools from his van in preparation for being driven home by 
Man
ager Cienfuegos.  Before leaving the facility he had a co
n-
versation with his supervisor
14
 
and a further conversation with 
Zambrano.
 
Edmonds testified that during his subsequent conversation 

u-

and suggested, as a resolution of the problem, that poles 



said tha
t the lockers would be ready soon. Edmonds asked him, 



 
Manager Cienfuegos drove Edmonds home that day.  Cie
n-
fuegos testified that 
during the drive home Edmonds apol
o-


 
                                        
                  
 
13
 
This particular language is preprinted on each Employee Consult
a-
tion form, regardless of the action to be taken.
 
14
 
The record does not note the substance of this conversation.
 
 560
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
After the suspension period
15
 
Edmonds phoned Supervisor 
Wilson about returning to work.  Wilson told him he would be 
notifie
d. Shortly thereafter he received a phone call from the 
office secretary, who instructed him to meet with Zambrano 
that afternoon.  He arrived for the meeting.  Zambrano told him 

that my employmen

He was given another Employee Consultation Form. The form, 
dated July 28, contains the identical language as the July 21 




 
Operations Manager Frederico Zambrano
16
 
is the highest
-
ranking management official at the Riverside facility, and has 
worked at the Riverside facility in this capacity since August 
2008. At
 
the time of the incident
 
there were between 80 to 90 
employees at the Riverside facility, including five instal
l
er 
teams.  Each team is headed by a field supervisor, and co
n
sists 
of about 15 installers.  When initially asked whether e
m
ployees 
used profani



k
place but they 

17
  
While Zambr
a-
no testified he
 
did not use profanity in talking to e
m
ployees as 
he interfaced with them in work areas, he agreed that behind 
closed doors he more than once has used profanity while tal
k-
ing with individual employees.
 
Zambrano testified that he liked Edmonds just as well 
as he 
liked all of his employees, and understood their frustrations 
with having to stand in line. Describing the incident, Zambrano 


to th
ink Edmonds had violated company policy, Zambrano 

Zambrano prepared the employee consultation form immediat
e-
ly after the incident. When he suspended Edmonds the follo
w-
ing day, Edmonds apologized


came to me and talked behind closed doors and he could have, 

m
brano did 

a subs
e
quent meeting 
shortly thereafter, before Edmonds left the pre
m
ises and was 
driven home, Zambrano specifically told Edmonds he would 
not be terminated and would be returning to work after his su
s-
pension period.
 
Eber Urrutia, currently an installer an
d formerly a superv
i-
sor, has worked for the Respondent for approximately 8 years.  
He was called as a witness by the General Counsel. Urrutia 
testified installers would grumble among themselves on a daily 
basis and would also complain to supervisors about 
having to 
                                        
                  
 
15
 
While not entirely clea
r, it appears that this constituted a 4
-
 
or 5
-
day suspension, although Edmonds understood it to be a 3
-
day suspe
n-
sion.
 
16
 
This position is also referred to as site manager.
 
17
 
Zambrano, generally, did not impress me as a credible witness, 
and frequently gave
 
succinct responses to leading questions in a manner 

regardless of their accuracy.
 
wait in line each morning to receive their equipment.  The 
complaining diminished after the move to the Myers Street 
facility,
18
 
but did not stop.
 
Urrutia testified that at the time of the July 21 incident there 
were approximately 50 or 60 employe
es in line for supplies. 
They were talking, and the noise level was high. Edmonds was 

a
re you going to do about this f





would make such a remark in front of Zambrano.  He was not 
surprised to learn that Edmonds would be disciplined for his 
conduct, as this was simply not the appropriate way to talk
 
to 
the manager.
 
Zambrano testified that although termination decisions were 
his to make, his boss, Regional Operations Director Scott 

Human Relations Generalist Marianne Hamada had to be co
n-
ta
cted.
 
As noted above, during the July 22 consultation and suspe
n-


Zambrano again phoned Hamada and reported what had tra
n-
spired, telling 
her that Edmonds had apologized; he also told 


point he had not yet decided whether to terminate Edmonds, 
and did not make the deter
mination to discharge Edmonds until 
the following day, July 23.
19
 
Zambrano also testified that even 

would have still fired Edmonds for this one incident, and that 



i-
cally means that [an employee is] on his final incident and any 
other incident moving forward can be grounds for termin
a-

20
 
Edmonds, who had worked for the Re
spondent since N
o-
vember 2007, had been issued a number of Employee Consult
a-
tion or Corrective Action forms during the course of his e
m-
ployment. The warnings or other corrective action incidents 
prior to July 21 generally involved technical performance
-
rela
ted matters in the field. None of the write
-
ups involved 
insubordination toward management, or interaction difficulties 
with coworkers or customers.
 
                                        
                  
 
18
 
While Urritia did not so specifically testify, this was apparently 
because the employees understood
 
that when the new locker system 
was in place there would be no more waiting.
 
19
 
I do not credit Zambrano, and find, infra, that in fact he had deci
d-
ed not to discharge Edmonds over this incident.
 
20
 

ure is 


e-
dure nor practice mandated any particular disciplinary action, and the 
degree of discipline, if any, was entire



verbal warnings, or written warnings seem to follow final warnings.
 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
561
 
 
 
 
 

ups are as follows. On March 20, 2008, he 
was cited for failing to bring a job up to code; th
e form shows 

there is no showing that he had ever received a previous war
n-
ing of any kind for any reason.  On February 5, 2009, he was 
cited for not properly grounding an installation, and given a 

existing cable on a new install rather than new cable, and given 


n-
nectors creat
ing a repeat service call.  On about November 9, 


r-

t-
ing a Satellite installati
on that did not meet company standards; 



no showing that he was given a
 
warning of any kind.
21
  
On 
March 12, he was cited for failing to completely fill in his tim
e-

the time of the 
foregoing write
ups or counseling interviews, Edmonds agreed 
with or did not dispute some of them, and did
 
dispute others.
 

on a daily basis just to say hi.  About 2 weeks prior to his di
s-

the back for having a high performance rating as refle
cted in an 

was pleased about having earned a high rating in the category 


hi

installations he would be given a raise; the raise was to the 
highest level of pay an installer could earn.
22
 
As noted, in add
i-
tion to being at the top of his pay scale as an installation techn
i-
cian 
or installer, Edmonds was one of several individuals who 
would also be utilized as a service technician.  Service techn
i-
cians earn a higher rate of pay than installers, and, according to 
Zambrano, the position of service technician is considered to be 


 
Edmonds testified that in May, Zambrano suggested that he 
apply for the position of field supervisor, as there was an ope
n-
ing.  The application, dated May 27, was signed by Edmonds; 
however he 
decided not to submit it as he was told by a former 
supervisor, currently a technician, that technicians, on an hourly 
basis, made more money than supervisors given the amount of 
hours supervisors had to work. Zambrano denied that he told 
Edmonds he should
 
apply for a job as a field supervisor.  He 

prior write
-
ups, and because he did not think Edmonds would 

23
 
                                        
                  
 
21
 
According to Edm

n-
cident after which he returned to work; the number of day(s) of his 
suspension is not stated.
 
22
 
Zambrano did not deny this testimony of Edwards.
 
23
 

s
uggest that he apply for the supervisory position.
 

 
there is no showing that 
at the time of the July 21 incident the number or quality of E
d-

further Corrective Action Form reflecting performance issues 
since January 17, supra. Further, documentary e
vidence shows 

Customer satisfaction is evaluated each pay period. A report 

100 percent, and his past 12
-
month score as 100 percent, 
whereas the average site score for all the Riv
erside installers 
was 89
 
and 89.22 percent, respectively. A more current r
e
port, 

100 perce
nt for the past 90 days, and 98.
67 for the past 12 
months, 
while the average site score for all Riverside instal
l
ers 
was 89.56 and 89.56, respectively.
 
Zambrano testified that during his tenure as operations ma
n-
ager the only other employee who used profanity against a 
supervisor or manager was also discharged. 
 
Th
at employee 
was John Barrios, who was discharged for insubordination in 

sultation f
orm states that 
Barrios and other installers were told they would not be issued 
a gas card for their van unless they were wearing their refle
c-
tive safety vest.  Barrios, who was not wearing his vest, a
p-
proached his supervisor for his gas card, and was told to return 
to his van for the vest before he would be issued a gas card. 
Barrios r
e

i
s bul
l
sh





ca


and it is a violation of DirecTV Home Services personnel pol
i-

i-
g
a
tion.  Afte
r being presented 
with the Employee Consultation 
f
orm later that day, which he refused to sign, he was told by his 
supervisor to move his van to the warehouse so his equipment 
could be inventoried.  Barrios said he would not give up his van 
without receivi
ng a cop
y of the Employee Consultation f
orm. 
He was told that according to company policy he was not ent
i-
tled to a copy of the form unless he signed it. He refused to give 
up his keys.  According to the memorandum written by a s
u-

ddy Zambrano then came out to see 
what the problem was and [Barrios] told [Zambrano] the same 

t-
ed that he, Barrios, would call the police. In fact, Zambrano 
called the police and Barrios gave u
p his keys to the van.
24
 
Clearly, the above scenario surrounding the termination of 

and readily distinguishable from the facts in the instant matter.
 
2.  Analysis and conclusions
 
Both the Gener
al Counsel and 
the 
Respondent rely on the 
analytical framework set forth in 
Atlantic Steel Co., 
245 NLRB 

b-
                                        
                  
 
24
 

previous performance
-
related incidents, but he did not specify the dates 
or nature of such incidents.
 
 562
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
ordinate comments, uttered during the course of concerted a
c-

ght to maintain order and respect 
in the workplace
.

 
Piper Realty Co.
, 313 NLRB 1289, 1290 

in protesting working conditions was clearly protected concer
t-
ed activity, and that his use of profanit
y, under the circu
m-
stances, did not remove his conduct from the protection of the 

concerted, as he was protesting not on behalf of others but r
a-
ther on his own behalf; nor was his conduct protect
ed, as his 
use of profa
n
ity toward Zambrano, under the circumstances, 
exceeded the bounds of permissible conduct.
 

was not engaged in protected concerted activity. The record 
clearly shows, and Zam
brano acknowledged, that having to 
wait in line to get materials each morning was a significant 
matter of concern to all the installers. The daily waiting in line, 
the absence of an organized line, and the fact that the disorga
n-
ization necessarily resulted
 
in an even longer wait and added 
frustration for some employees, are inseparable elements of one 
overriding, common grievance. The failure or delay of the R
e-
spondent to put in place an appropriate system to resolve the 
underlying problem, whatever parts o
f the problem indivi
d
ual 
employees may have found most annoying, was admittedly an 
ongoing concern to all the installers, and clearly Edmonds was 
not speaking solely for himself in imploring Zambrano to do 
something about the situation.
 
The four factors to
 
be balanced as set forth in 
Atlantic Steel, 


and whether the outburst was, in any way, provoked by an e
m-

 
practice. Moreover, relative weight is to 
be given to each of the four factors.
 


m-
ments were likely overheard by many if not all of the emplo
y-
ees;
 
while the underlying subject matter of the discussion was 
clearly a longstanding matter of legitimate concern to all e
m-
ployees, this should be tempered with the fact that the emplo
y-
ees had previously been made aware that the problem would 
likely be resolv
ed in a few days; Edmonds uttered profanities 
25
 
in conjunction with his questioning Zambrano about when 
Zambrano was going to perform his job as manager by doing 

n-
clude, would tend to diminish Zambran

in the eyes of the other employees and have a deleterious effect 

26
 
                                        
                  
 
25
 
The record shows that employee
s, supervisors, and managers alike 
used profanity in the workplace. The record does not show, however, 
any prior instances of employees cussing out supervisors or managers 
in the workplace, in the presence of other employees, for failing to do 
the job that
 
employees expected them to do. Accordingly, while there is 

k-

outbursts in the workplace toward management.
 
26
 
Piper Real
ity, 
supra; 
Verizon Wireless
, 349 NLRB 640, 642 
(2007) (profane references would necessarily have drawn attention and 
had a destructive effect on workplace discipline).
 

by Zambrano. Thus, from the foregoing, I co
nclude that each of 
the 
Atlantic Steel
 


o-
tection of the Act.
 
The complaint also alleges that Edmonds was suspended and 
discharged because of his union activi

opposition to unionization is clear from the record evidence 

e-
marks Dimech made during his meeting with the Riverside 

u
p-
date them on the union election at the Rancho Dominguez faci
l-

Rancho Dominguez from spreading to the Riverside facility, or 
to stop a union campaign that he believed had already begun.
27
 
Edmo
nds directly challenged Dimech at the meeting, and let 
Dimech, Zambrano, and everyone else know, in no uncertain 
terms, that he did not believe any significant concerns of the 
employees could be resolved absent representation by a union. 

van, when Dimech sought to let Edmonds 
know that his concerns would be immediately addressed, E
d-
monds remained unconvinced and continued to profess the 
need for union representation.  Dimech said that other benefits 
would be forthcoming when the union situ
ation in Rancho 
Dominguez was resolved, gave Edwards his business card, and 
told Edmonds to call him if there was anything else he could do 
for Edmonds.
28
 
A few days later not only was the San Diego matter resolved 
by giving a raise to the San Diego install
ers, but also Edmonds 
was called personally by Dimech to give him the news. At 
about the same time, on about the first workday after the 
Dimech meeting, Zambrano told Edmonds that all of his jobs 

e-
m
ent; and I further find that, absent any other apparent reason 

o-
union remarks at the Dimech meeting. Thus, Zambrano warned 
Edmonds that his work was to be monitored as a result of his 
protected co
ncerted and/or union activity.
 
To summarize, the record abundantly shows the Respon
d-


and his proclivity to speak up in front of employees a
nd ma
n-
agers alike as an articulate advocate of his position. Moreover, I 
have found that as a result of his prounion remarks he received 
a warning from Zambrano that his work was to be watched.  
Then, on July 22 he was suspended for his July 21 outburst, a
nd 
on July 28 he was terminated.
 
                                        
                  
 
27
 
There is no clear record evidence that the Respondent was aware 
of the union activity
 
taking place at the Riverside facility.
 
28
 
The Respondent maintains that the Dimech meeting took place on 
May 22, and the General Counsel places the meeting sometime in June. 
The date of the meeting is unclear and there is evidence to support 
either positi
on. I conclude that under the circumstances it is unnece
s-
sary to determine whether the Dimech meeting took place in May or 
June.
 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
563
 
 
 
 
 
Accordingly, all of the elements under 
Wright Line
29
 
have 
been established to shift the burden of proof to the Respondent 
to show that Edmonds would have been both suspended 
and
 
discharged even absent his protected concerted
 
and/or union 
activity flowing from his comments at the Dimech meeting. 
Assuming arguendo that the Respondent had a legitimate re
a-
son for merely suspending Edmonds as a result of his July 21 
outburst, I find that the Respondent has not met its burden of 
es
tablishing that Edmonds was also discharged for his July 21 
outburst.
 
From the date of the Dimech meeting until July 22, Edmonds 
was never disciplined for work performance or any other re
a-
son.
30
 
On July 22, the day he was suspended for his July 21 
outburst,
 
Edmonds apologized during one or both of his co
n-
versations with Zambrano, and said he knew he had been out of 
line.  And before he left the premises that day he specifically 
asked Zambrano whether he would be terminated. Zambrano 
pointedly replied that he
 
would not be terminated, and would be 
returned to work at the end of his suspension. This comports 
with the
 
July 21 Employee Evaluation f
orm Zambrano presen
t-
ed to Edmonds. The form does not state that Edmonds was 
simply suspended, or suspended pending inv
estigation, but 
rather states that he would be suspended until July 28, a date 
certain. A
c
cordingly, it is abundantly clear, and I find, that 
Zambrano had already decided on July 21, shortly after the 
incident, as he pr
epared the Employee Evaluation f
orm, 
that 
Edmonds would be suspended but would not be discharged for 
his outburst.
 
This finding further establishes that at the time Zambrano 
decided to suspend but not discharge Edmonds, Zambrano was 


prior work history simply did not matter to Zambrano; in either 
event, Zambrano had determined that Edmonds would not be 
discharged regardless of his work history.
31
 
Thus, when E
d-
                                        
                  
 
29
 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st. Cir. 
1981), cert. denied 455 U.S. 989 (1982).
 
30
 
The Respondent ma
intains that Zambrano harbored no animus 

d-
monds for two incidents that occurred between the time of the Dimech 

late May and 
the other in June. One involved a minor auto accident for 
which it was determined that Edmonds clearly was not at fault, as the 
other driver admitted fault. The other involved a complaint by a cu
s-
tomer.  Edmonds was suspended pending investigation of this 
incident, 
and Zambrano determined that the customer complaint was unwarran
t-


n-
tions, he had in fact contacted the customer i
n a timely manner.  As a 
consequence, Edmonds was absolved of the infraction and reimbursed 
his wages for the day(s) of his suspension. The fact that Edmonds r
e-
ceived no discipline for these incidents does not show that Zambrano 
was lenient or fair with Ed
monds; rather, it is clear that Zambrano 
simply had no supportable rationale for imposing discipline, as the 
documents precluded any reliance upon subjective considerations.
 
31
 
Indeed, not only had Edmonds received no adverse counseling 
forms for the 5 mont
hs or so prior to his suspension, but also he had 
received 100 percent on current customer satisfaction statistics, well 
exceeding the average customer satisfaction statistics of the Riverside 
installers for the preceding year. In May, Zambrano suggested t
o him 
that he apply for an open supervisory position. And about 2 weeks prior 
monds asked Zambrano whether he was going to be discharged, 
Zambrano was not
 
noncommittal, and did not reply that he 

his suspension. Ra
ther, he unequivocally answered, 

d-
ing that Edmonds would be returned to work following his 
suspe
n
sion. There is no contrary ev
idence.
 
It follows, therefore, that someone intervened between July 
22 and 28, to cause Zambrano to change his mind and convert 

testimony to the extent it suggests or implies that he did not 
have 
his mind made up not to discharge Edmonds when he 
issued the July 21 counseling form, or that his review of E
d-

his decision to discharge Edmonds.  During their July 28 co
n-
versation Zambrano said n
othing to Edmonds about his e
m-
ployment history or that he was on a final warning. Rather, he 
implicated others by telling Edmonds that after talking with 
Scott Thomas



and the HR department, it had been determined th
at his e
m-
ployment was being terminated. And while Zambrano testified 

testify whether or not he already knew or even cared what was 

a-
rize, 
the Respondent has neither admitted that Zambrano had a 
change of mind after issuing the July 21 suspension notice, as 
the evidence shows and I have found; nor has the Respondent 
affirmatively demonstrated that whatever it was that caused 
Zambrano to chang

n-
sion to a discharge was not motivated by unlawful consider
a-
tions. Thus, the Respondent has failed to show that Edmonds 
would have been discharged, rather than merely suspended, as a 
result of his July 21 outburst.
 
On t
he basis of the foregoing, I find that the Respondent has 
not satisfied its burden under 
Wright Line
, supra, to show that 
Edmonds would have been discharged for the July 21 outburst 
even absent his protected concerted and/or union activity.  A
c-
cordingly, I
 
find that Edmonds was discharged in violation of 
Section 8(a)(1) and (3) of the Act as alleged.
 

Communications, Public Relations, and Corporate Events 
Document
 
1.  Facts
 
The complaint alleges and the 
Respondent admits that on or 
about May 22, 2010, by distributing to employees a handbook, 
entitled 

Home Services Employee Handbook,

 
Respondent 
promulgated and since then has maintained the following rules:
 
2.4 Use of Company Systems, Equipment, and Resou
rces
 
Occasional and reasonable personal use of company property 
is permitted.  Examples of reasonable use i
n
clude use that is 
moderate and appropriate in duration and frequency, use that 
                                        
                                        
            
 
to his suspension he received a high performance rating for internet 
installations, and was given a raise by Zambrano, at which point he was 
elevated to the highest level of pay 
an installer could earn. Zambrano 
did not explain what motivated him to ignore or discount these current 

determining whether Edmonds should be discharged.
 
 564
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
does not involve obscene or questionable subject matter, use 
that doe

-
discrimination/Harassment and/or conflict of interest policies, 
and use that is not in support of any religious, political, or ou
t-
side organization activity.
 
3.4 Communications and Representing DIRECTV
 
To ensure the c
ompany presents a united, consistent voice to a 
variety of audiences, these are some of your responsibilities 
related to communications:
 

 
Do not contact the media, and direct all media inqui
r-
ies to the Home Services Communications depar
t-
ment.
 

 
If law enforce
ment wants to interview or obtain i
n-
formation regarding a DIRECTV employee, 
whether in person or by telephone/email, the e
m-
ployee should contact the Security department in 
El Segundo, Calif., who will handle contact with 
law enforcement agencies and any ne
eded coord
i-
nation with DIRECTV departments.
 
4.3.1 Confidentiality
 
Never discuss details about your job, company business or 
work projects with anyone outside the company, especially 
in public venues, such as seminars and conferences, or via 
online posting 
or information
-
sharing forums, such as mai
l-
ing lists, websites, blogs, and chat rooms
 
Never give out information about customers or DIRECTV 
employees. In particular, customer information must never 
be transmitted through regular unencrypted email, even i
n-
t
ernally within DIRECTV. If you have additional questions 
regarding data transmission guidelines, check with the IT 
department.
 
 
The complaint alleges and the Respondent admits that since 
at least on or about July 1, 2010, Respondent has maintained, in 
the 
DirecTV Policy Communications, Public Relations, and 
Corporate Events document, the following rules:
 
Employees
 
Employees may not blog, enter chat rooms, post messages on 
public websites or otherwise disclose company information 
that is not already disclose
d as a public record.
 
Public Relations
 
Employees must direct all media inquiries to a member of the 
Public Relations team, without exception.  Employees should 
not contact or comment to any media about the company u
n-
less pre
-
authorized by Public Relations.
  
These rules are in 
place to ensure that the company communications [sic] a co
n-
sistent message and to ensure that proprietary information is 
not released.
 
 
Following the issuance of the complaint the Respondent 
posted on its bulletin board at the Riversid
e facility the follo
w-
ing Memo, on company letterhead, from Adrian Dimech, date
d 
May 9, 2011, regarding DTVHS e
mp
loyee handbook and c
o
m-
pany Policies:
 
 
The purpose of this memo is to clarify to you the intent of 
DTVHS in enforcing the policies set forth in t
he DTVHS e
m-
ployee handbook and those company policies posted on the 
DEN.
32
 
 
Employee Handbook
 
 
The policies contained in the DTVHS Employee Handbook 
previously distributed to you (including but not limited to 
confidentiality, using social media) will not be
 
used to prohi
b-
it, discourage, or otherwise retaliate against employees who 
engage in conduct or communications protected by Se
c
tion 7 
of the National Labor Relations Act (such as lawful discu
s-
sions whether with co
-
workers or third parties about wages, 
hou
rs or working conditions.)
 
 
Company Policies
 
 
The company policies posted on the DEN (including but not 
limited to confidentiality, using social media) will not be used 
to prohibit, discourage, or otherwise retaliate against emplo
y-
ees who engage in conduct
 
or communications protected by 
Section 7 of the National Labor Relations Act (such as lawful 
discussions whether with co
-
workers or third parties about 
wages, hours or working conditions.)
 
 
If there should be any questions regarding this, please see 
your 
Human Resource Representative.
 
 
The Respondent also posted on the DEN the following a
n-
nouncement:
 
 
REFERENCE> Policies and Procedures
 
 
Employee Handbooks
 
 
Refer to the version of the handbook for your business unit. 
Refer to the DEN and other resources for
 
the most up
-
to
-
date 
content from the printed copy of the handbook you received 
during new hire orientation.
 
 
The policies contained in the Employee Handbooks set forth 
below, will not be used to prohibit, discourage, or otherwise 
retaliate against employe
es who engage in conduct or co
m-
munications protected by Section 7 of the National Labor R
e-
lations Act (such as lawful discussions whether with co
-
workers or third parties about wages, hours or working cond
i-
tions.)
 
 
. . . .
 
 
Company Policies
 
 
Company polici
es apply to all DIRECTV employees regar
d-
less of in which department or business unit an employee 


see the appropriate section on this
 
page.
 
 
The Company policies that follow will not be used to prohibit, 
discourage, or otherwise retaliate against employees who e
n-
gage in conduct or communications protected by Section 7 of 
the National Labor Relations Act (such as lawful discussions 
                                        
                  
 
32
 

intranet network through which 

a-
ny matters.
 
  
 
 
 
DIRECT
V U
.
S
.
 
DIRECTV HOLDINGS
 
 
 
 
 
565
 
 
 
 
 
wheth
er with co
-
workers or third parties about wages, hours 
or working conditions.)
 
 
Anti
-
discrimination/Harassment
 
Communications, Public Relations and Corporate Events
 
Company
-
paid Business Expenses for visitors
 
Compliance with Export/Import Laws and Regulati
ons
 
2.  Analysis and Conclusions
 
There is no contention that the Respondent has promulgated 
or enforced the fore
going provisions in the employee h
an
d
book 
(h
andbook), or the DirecTV Policy Communications, Public 
Relations, and Corporate Events document (Pol
icy do
c
ument), 
for the purpose of inhibiting lawful union or protected concer
t-
ed activity. However, it is alleged, and the General Counsel 
maintains, that each of the foregoing provisions are unlawful on 
their face as employees who may desire to engage in 
union or 
protected concerted activity, or have contact with the Board or 
Board agents, would be reluctant to do so if such activity or 
conduct would reasonably seem to be prohi
b
ited by any of the 
foregoing provisions.
 
The Respondent maintains the provision
s are not unlawful 
on their face and, moreover, that no violation should be found 
as the Respondent, since the issuance of the complaint, has 
adequately advised its employees that the provisions should not 
be understood to inhibit lawful activity protected
 
by the Act.
 
I find that handbook provisions 3.4 Communications and 
Representing DIRECTV,
 
and 4.3.1 Confidentiality, are unla
w-
ful on their face, as they would reasonably tend to inhibit union 
or protected concerted activity by precluding employees from 
dis
cussing wages, hours, and working conditions with emplo
y-
ees and others, including union representatives, by precluding 
employees from contacting or conferring with representatives 
of the media, and by causing employees to be reluctant to co
n-
tact the Board
 
or deal with Board agents. See generally
 
Fl
a-
mingo Hilton
-
Laughlin
, 330 NLRB 287 (1999); 
Lafayette Park 
Hotel
, 326 NLRB 824 (1998).
 
I find that Policy document provisions titled 

Employees and 
Public Relations

 
are unlawful on their face as they would re
a-
so
nably tend to inhibit union or protected concerted activity by 
precluding employees from discussing wages, hours, and wor
k-
ing conditions with employees and others, including union 
representatives, through the internet and by other means, and by 
precluding 
employees from contacting or conferring with repr
e-
sentatives of the media. Ibid.
 


i-
ciently specific and/or would be overlooked by empl
oyees 
rea
d
ing the particular provisions in the written documents to 
warrant a dismissal of the pertinent compliant allegations. See, 
generally
 
Passavant Memorial Area Hospital
, 237 NLRB 138, 
899 (1978). However, under the circumstances, I do not believe 
th
at, as contended by the General Counsel and the Un
ion, the 
provisions found
 
to reasonably contain impermissible r
e-

expunged from the relevant documents. The Respondent is a 
nationwide employer wit
h several business units and many 
thousands of employees
. To require the Respondent to remove
 
the relevant provisions may unduly interfere with legitimate 
e
m

brief, it has attempted in good faith t
o resolve this matter 
through its various postings. It would appear most appropriate 
for the parties to explore modifications of the language or other 
alternatives during the compliance stage of this proceeding. 
Accordingly, the remedial action to be taken
 
will be relegated 
to the compliance stage of this proceeding.
 
Regarding handbook provision 21.4 Use of Company Sy
s-
tems, Equipment and Resources, the General Counsel maintains 


any systems, equipment
,
 
and resources, 


this blanket prohibition should be found impermissible regar
d-
ing Section 7 activity as it u
nduly restricts union and protected 
concerted activities. The General Counsel, citing 
Register 
Guard
, 351 NLRB 1110 (2007), acknowledges that the Board 
has recently resolved this issue.  I agree.  I shall dismiss this 
allegation of the complaint.
33
 
C
ONCLU
SI
ONS OF 
L
AW
 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  The Respondent has violated Section 8(a)(
1) and
 
(3) of 
the Act as found.
 
T
HE 
R
EMEDY
 
Having found that the Respondent has violated and is viola
t-
ing Section 8(a)(1) and (3) of the Act, I recommend that
 
the 
Respondent be 
required to cease and desist from discharging 
employees in violation of the Act
, and from promulgating and 
maintaining in effect certain employee handbook and other 
policy provisions that preclude and interfere with the Section 7 
rights of employees to engage in union and protected concerted 
activity. Specifically, to remedy the unla
wful discharge of e
m-
ployee Gregory Edmonds, I recommend the Respondent offer 
him immediate reinstatement to his former position of e
m-
ployment, and make him whole for any loss of earnings, inclu
d-
ing piecework wages, and other benefits lost as a result of hi
s 
July 28, 2010 discharge, computed on a quarterly basis from 
July 28, 2010 to the date of a proper offer of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 
90 NLRB 289 (1950), plus interest as computed in 
New Hor
i-
zons f
or the Retarded
, 283 NLRB 1173 (1987). Interest on 
amounts due to Gregory Edmonds shall be compounded on a 
daily basis as prescribed in 
Kentucky River Medical Center
, 
356 NLRB 
6
 
(2010). I further recommend that the R
e
spondent 
be required to remove from its
 
files any reference to the July 
28, 2010 discharge. I further recommend that the Respo
n
dent 
be required to cease and desist from in any other like or related 
manner interfering with, restraining, or coercing its employees 
in the exercise of their rights u
nder Section 7 of the Act. Ma
t-
ters pertaining to the employee handbook and other documents 
                                        
                  
 
33
 
The General Counsel maintains that 
Republic Aviation,
 
324 U.S. 
793, 803 fn. 10
 
(1945),
 
warrants a different result. This is a policy 
ma
t
ter to 
be addressed to the Board.
 
 566
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
shall be relegated to the compliance stage of this proceeding. 
Finally, I shall recommend the posting of an a
p
propriate notice, 

 
[Recom
mended order omitted from publication.]
 
 
